L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas on the fifteenth day of May 1987 the Supreme Court of Alabama, 510 So.2d 242, reversed the judgment of this court, 510 So.2d 240, entered on September 17, 1986 and remanded the cause to this court for further proceedings;
It is hereby ordered that the judgment of September 17, 1986 be and the same is set aside. It is further ordered that a writ of mandamus shall be granted directing the Honorable Jerry L. Fielding, Circuit Judge of Talladega County, Alabama, to set aside his order of July 17, 1986 whereby Zella Forbus was ordered dispossessed of the apartment leased from Brentwood Park Authority unless she filed a supersedeas bond pending her appeal to said circuit court.
It is further ordered that the appeal from the district court to the circuit court shall thereafter proceed according to law.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
WRIT OF MANDAMUS GRANTED ON REMAND.
All the Judges concur.